Case 18-16008-jkf    Doc 151     Filed 12/19/18 Entered 12/19/18 11:29:05           Desc Main
                                 Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA (READING)
      _____________________________________
      In Re:                               :
                                           :
      Alson Alston                         : Chapter 11
                                           : Case No. 18-16008-REF
                           Debtor(s)       :
      _________________________________    :
                                           :
      Mill City Mortgage Loan Trust 2018-3 :
                                           : Related to Docket number 136
                           Movant          :
          v.                               :
                                           :
      Alson Alston                         : Hearing: Disclosure hearing not yet scheduled
                           Respondent      :
                                           :
                                           :
      ____________________________________:


                  OBJECTION OF MILL CITY MORTGAGE LOAN TRUST 2018-3
                         TO DEBTOR’S DISCLOSURE STATEMENT


             AND NOW COMES, Mill City Mortgage Loan Trust 2018-3 (“Mortgagee”), secured

      creditor and mortgage lien holder on premises owned by Debtor located at: 2825 W. Girard

      Ave., Philadelphia, PA 19130 (hereinafter “Subject Property”), by its attorneys, Parker

      McCay P.A., who hereby aver as follows:

             1.      Mortgagee is a secured creditor by way of a mortgage representing a first lien

      on the Subject Property.

             2.      Debtor filed a Chapter 11 Bankruptcy Petition on September 11, 2018.

             3.      Debtor filed a Disclosure Statement on or about December 3, 2018.

             4.      The mortgage is presently being serviced by Shellpoint Mortgage Servicing.
Case 18-16008-jkf    Doc 151     Filed 12/19/18 Entered 12/19/18 11:29:05             Desc Main
                                 Document     Page 2 of 3




             5.      The disclosure statement provides as follows:




             6.      Secured Creditor filed a proof of claim #11.

             7.      The plan proposes that the claim will be unimpaired.

             8.      Mill City Mortgage Loan Trust 2018-3 is listed as a Class 2 Creditor.

             9.      The debtor provides that the Class 2 Creditor is unimpaired and not entitled to

      vote on confirmation:




             10.     Secured Creditor does not object to having its claim unimpaired. However,

      the terms as listed in the Classes of Secured Claims are not consistent with the terms of the

      loan documents, which creates an ambiguity in the treatment for Mill City Mortgage Loan
Case 18-16008-jkf    Doc 151     Filed 12/19/18 Entered 12/19/18 11:29:05            Desc Main
                                 Document     Page 3 of 3



      Trust 2018-3’s claim. As an example, the interest rate for the loan is 4.00%; 3.75%. The

      maturity date of the loan is April 26, 2075; not 3/1/2036.

             10.     If the debtor wishes to treat the claim as unimpaired, a simple resolution

      would be to remove paragraphs 3 and 4 from the Treatment section listed above – Similar to

      how the debtor provides for treatment in the Chapter 11 Plan as follows:




      Dated: 12/19/18                       By: /s/ Brian E. Caine
                                                    Brian E. Caine, Esq.
                                                    Attorney ID #86057
                                                    PARKER McCAY P.A.
                                                    9000 Midlantic Drive, Suite 300
                                                    P.O. Box 5054
                                                    Mt. Laurel, NJ 08054
                                                    (856) 985-4059
                                                    bcaine@parkermccay.com
                                                    Attorney for Mill City Mortgage Loan Trust
                                                    2018-3
